Citation Nr: 0411070	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  97-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart 
disease.

2.  Entitlement to service connection for essential hypertension.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to March 1970.

This appeal to the Board of Veterans Appeals (the Board) was from 
action taken by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

Efforts by the Board to fully development the pertinent evidence 
will be described below.


FINDINGS OF FACT

1.  Arteriosclerosis was not manifested in service or in the first 
postservice year, and is not shown to be due to service or 
service-connected PTSD.

2.  Hypertension was not manifested in service or in the first 
postservice year, and is not shown to be due to service or 
service-connected PTSD.

3.  The evidence of record indicates that the veteran's PTSD is 
manifested by limited functioning, persistent hallucinations and 
intrusive imagery, hypervigilance, an underlying paranoid and 
pessimistic outlook on life, suicidal ideation with memory 
deficits, hostility, rigidity, intermittent inability to perform 
activities of daily living, frequent nightmares, increased startle 
response and hostility, continual irritability and extreme 
paranoia, with virtual isolation, often literally, in the home and 
community with PTSD impacting the symptoms of his heart 
conditions.

4.  The veteran's PTSD alone results in total occupational and 
social impairment.

CONCLUSIONS OF LAW

1.  Service connection for arteriosclerotic heart disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2003).  

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310.  

3.  The criteria for a 100 percent evaluation for PTSD are met. 38 
U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, revisions have taken 
place in regulations as they relate to the duty to assist and 
other due process matters.  Given the repeated attempts by the 
Board and the RO to develop the evidence, the veteran's expressed 
understanding of what is required in way of support for his claim, 
and his demonstrated full cooperation in providing same, the Board 
is satisfied that adequate development has taken place so as to 
permit an equitable resolution of the pending appellate issues at 
this time without further delay to obtain other evidence.


Service Connection:
Arteriosclerotic Heart Disease and Hypertension
Criteria

Service connection may be granted for a disability incurred in or 
aggravated by service or resulting from personal injury suffered 
or disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Additionally, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

38 C.F.R. § 3.310 had been interpreted by the Court to allow 
service connection for any disorder which is caused by a service-
connected disability, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder by a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App,. 439 
(1995).

Service connection can also be granted for certain chronic 
diseases, including arteriosclerotic heart disease and 
hypertension, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  38 U.S.C.A. §§ 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d). For the showing of chronic disease 
in service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background

VA and private clinical records are in the file for comparative 
purposes.  Evidence does not show that the veteran demonstrated 
organic heart disabilities in or for some time after service.

An opinion is of record as a result of an October 2000 VA 
examination which suggested but did not further explain that there 
was some sort of an inter-active or other relationship between the 
veteran's PTSD and his heart-related symptoms at the time to 
include hypertension and angina, etc.

Pursuant to regulations then in effect, the Board endeavored to 
obtain a clarifying discussion and analysis of the situation from 
the physician who had expressed that opinion.  In the request for 
clarification by the medical opiner, the Board noted that the 
original October 2000 opinion had suggested that the veteran's 
PTSD had aggravated his cardiac symptoms; and that in that regard, 
38 C.F.R. § 3.310 had been interpreted by the Court to allow 
service connection for any disorder which is caused by a service-
connected disability, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder by a 
service- connected disorder.  See Allen v. Brown, 7 Vet. App,. 439 
(1995).

A written response was returned to the Board in March 2003.  The 
essence of the opinion was that the veteran's PTSD had not caused 
his cardiac conditions, but also noted that the veteran did not 
apparently have any organic heart problems.  It did not 
specifically resolve any issues with regard to the aggravation 
factor (specifically Allen).

On return of the opinion to the Board, the veteran's 
representative expressed strong concern at the nature of the 
clarifying opinion and asked for an additional medical expert 
assessment by either a cardiologist or psychiatrist, or both.

In the meantime, additional clinical records were received showing 
that the veteran in fact had recently suffered a stroke, and this 
was attributed to organic heart disorder, all of which would tend 
to entirely negate the opinion and clarifications cited above 
which were premised on the lack of any organic heart disorder 
being present.

Accordingly, the Board had no option but to remand the case for 
reassessment given the new evidence of record and in light of the 
evidence already of record as well.  The case was remanded for 
development to include acquisition of complete records of the 
veteran's recent VA and private care for both cardiac and 
psychiatric problems; and additional VA cardiac and psychiatric 
examinations by physicians who have not previously evaluated him, 
to determine the exact nature and extent at present of both heart 
and mental health disabilities, and all relationships and impact, 
if any, between and among them.  The entire file was to be made 
available to the examiners prior to their evaluation of the case.  
Specifically, the examiners were to provide a joint or integrated 
opinion as to the impact, if any, that the veteran's PTSD has 
played on his heart condition, and vice versa if applicable, and 
provide a clear delineation of the evidence which supported such 
an opinion.

An extensive report was prepared after separate examinations by 
two physicians, a cardiologist and a psychiatrist, in August 2003, 
along with a summary of their joint findings, which is of record.  
The pertinent response is as follows:

The question is asked does the post-traumatic stress disorder play 
any part in his heart condition?  The answer is no, simply because 
there is no evidence that his heart problems, which have involved 
angina pectoris, congestive heart failure and as an ancillary 
concern hypertension have been caused by the post-traumatic stress 
disorder.  [Both physicians] are agreed that anxiety and panic 
attacks definitely aggravate the readings of the blood pressure 
without actually causing the disease hypertension  In this 
veteran's case he has been under treatment for hypertension and he 
has been diagnosed as (having) chronic ischemic heart 
disease....[an opinion shared by virtually all who had seen him 
since June 1999].  

The examiners continued by discussing the veteran's long and 
relevant cardiac history in great detail including his recent 
symptoms in early 2003, and the myriad tests and evaluations 
undertaken by various physicians and facilities in association 
therewith.  The examiners noted that all available data supported 
that the veteran has ischemic heart disease.  The record also 
showed a certain lack of compliance with treatment regimens, but 
also a diagnosis of atherosclerotic heart disease of which 
hypertension was noted to be a recognized cause.  The examiners 
opined that

(i)t is more likely than not that the primary cause of this 
atherosclerosis in the heart and in peripheral arteries is 
elevated triglycerides, plus the hypertension is surely a factor 
whenever it started.  There is no evidence that the post-traumatic 
stress disorder caused ischemic heart disease or hypertension as a 
disease although [both physicians] are agree that intermittent 
anxiety is entirely capable of raising blood pressure levels 
although the prevailing opinions that we are familiar with are 
pretty uniform in that an elevated blood pressure reading under 
times of stress is not the same as the disease hypertension..." 

The examiners joint opinion further went on to state that the 
Board had asked concerning aggravation.  They responded:

Without any disagreement that I am familiar with dyslipidemia 
(elevated triglycerides and various elements of cholesterol) 
represents along with hypertension definitive aggravating factors 
in atherosclerotic disease.  To say that the temporary elevations 
of blood pressure that can occur with anxiety attacks can 
aggravate symptoms and make it hard to interpret is a given, 
widely accepted, and appears rationale (sic).  However aggravation 
of the symptoms does not carry over to aggravation of disease in 
either coronary artery disease or hypertension, as far as we are 
aware. 

With regard to this veteran's heart disease, he has had orthopnea 
and pedal edema.  He currently is receiving diuretics 
(Hydrochlorothiazide and Furosemide (Lasix)).  These are in 
addition to Fosinopril and Atenolol for blood pressure control.  
With regard to his angina pectoris, his record clearly states that 
he has it.  He did not tolerate the long-acting nitroglycerin 
tablets (Isosorbide) because he felt a throbbing in his head so 
that was discontinued.  However, he has had a very long history of 
GERD with or without peptic ulceration now completely controlled 
with Rabeprazole.  It is a given that reflux esophagitis can 
overlap with the symptoms of angina pectoris and we do have a 
considerable body of medical opinion that feels that anxiety 
states aggravate a GERD problem.  This then would be a potential 
cause of chest pain under conditions of stress but not a reliably 
documentable cause of coronary artery disease or hypertension as a 
disease.

The examiner concluded that the veteran has hypertension now 
controlled with appropriate medications; he has chest pain from 
ischemic heart disease and reflux esophagitis, both of which 
conditions have symptomatology that overlap and can make 
assessment difficult.  However, they agreed that

(b)oth the symptoms of heart disease and GERD can be aggravated by 
stress.  However, we are not agreed that the stress reliably can 
be listed or documented as a cause of either the heart disease or 
high blood pressure as a disease although both gastroesophageal 
reflux problems and blood pressure levels as recorded can, and in 
this veteran likely have been aggravated by stress. 

Analysis

In this case, it is not argued, nor is there evidence to support 
that either arteriosclerotic heart disease or hypertension was 
present in or may be presumed to have been present in service.  
Rather the argument is limited to an alleged associative 
relationship between these disorders and the veteran's service-
connected PTSD.  In short, he argues that the PTSD has caused his 
heart problems.

The Board fully understands that the veteran is sincerely 
convinced of the veracity of his assertions, namely that his PTSD 
caused his heart problems.  However, since he is not a qualified 
medical expert, his opinion cannot be used to resolve the issues 
herein as noted in the citations given above.

In an effort to obtain definitive medical opinion in this regard, 
and fully understanding that comprehensive consideration of such 
potential relationships has been mandated in pertinent regulatory 
guidelines, the Board has done virtually everything possible to 
develop all possible data, to the extent of trying to do so on its 
own twice and finally, remanding the case for a further joint-
medical expert opinion.  In that regard, the opinion is now of 
record, and it is as concise and definitive as it is unequivocal.  
Pursuant to Colvin, the Board cannot unilaterally go against that 
supported and quite credible opinion now of record.

Basically, while there is medical basis for finding that the 
veteran's heart-related symptoms may well be aggravated by his 
stress, his PTSD did not cause or otherwise contribute or 
aggravate the heart disease so as to warrant secondary service 
within the confines of 38 C.F.R. § 3.310 or the tenets of Allen.  

The Board regrets that the determination in this regard could not 
be more favorable.  However, it is noteworthy that because of the 
other-than-etiological relationship, the impact of one on the 
other will be further addressed in that specific context in the 
increased rating segment of this decision below.

Increased Evaluation:
PTSD
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name - 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships - 50 
percent disabling. Lower evaluations are assignable for less 
disabling impairment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Factual Background 

Extensive prior clinical records are in the file for comparative 
purposes.

A report of a VA psychiatric evaluation in August 2003 is of 
record.  The claims file was reviewed and the examiner cited the 
long and pertinent psychiatric history of care.  Since his most 
recent VA special mental health examination in early 2002, he had 
not been hospitalized for his PTSD.  He was seen regularly at the 
VA mental hygiene facility but reported that he was not being seen 
by anyone else privately.  It was noted that on his last VA 
examination in Fall of 2002, his Global Assessment of Functioning 
(GAF) was 60.

The veteran reported that he has no hobbies now and no longer 
raises goats.  He said he "cannot do anything".  He has very few 
friends and his kids did not come around much to see him.  He 
described his appetite as poor.  He reported being able to sleep 
only 2-3 hours nightly and would then watch television for 2-3 
hours.  He said that when he did get to sleep, he would have 
nightmares that were in color and he had these about 3-4 times a 
week.  He said he also has flashbacks.  He was sensitive to sounds 
and smells.  He handled stress by hollering and yelling, but he 
did not resort to physical actions.  For the most part, he "kept 
things in", would get depressed and cried with some relief.  He 
had had thoughts of suicide.  He said his wife had called the law 
on six prior occasions to stop him from killing himself.  He said 
he was looking forward to nothing.  He did not know what day it 
was but said it was close to the start of the month (the 
examination was held on the 8th of August).  

The examiner concluded that he was oriented to all but time.  His 
affect in the past had been described as gruff, but he seemed less 
so on this visit.  He was noted to be taking many medications for 
his other problems and this was impacting his mental health and 
alertness, etc.  His memory was fairly good with a few "holes".  
The examiner noted that the veteran believed that his PTSD was the 
cause of his heart problems, but the examiner did not agree.

The veteran subsequently described his PTSD symptoms and stated 
that these had stopped him from working some time before.  

 Analysis

The Board has extensive data with which to assess the veteran's 
current psychiatric situation.   

The veteran has low self esteem; and behaves with hostility and 
increasingly antisocial mannerisms including hollering and yelling 
although he avers that he stops short of physical violence against 
others.  He has regular and significant sleep disturbance with 
nightmares, and is increasingly angry, frightened, paranoid and 
irritable.  His minimal attempts at socializations exhaust him and 
he regresses to staying alone at home and doing pretty much of 
nothing all of which causes stress and compounded self-
deprecation. 

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on what little 
remains of his fragile family life.  His social interactions are 
nil.  He is often suicidal and seldom ventures outside the home.

Perhaps one of the singular aspects of this veteran's situation is 
the impact his PTSD has had on the symptoms of his heart problems.  
This has been described in some detail in the segment above, and 
in the assessment by the cardiologist and psychiatrist who 
recently evaluated him.

While he is now shown to in fact have organic heart disability, 
his PTSD has clearly placed additional stress on the symptoms 
thereof.  Thus, the Board finds that while service connection is 
not in order for the heart problems as secondary to the PTSD, 
since the PTSD exacerbates and aggravates the symptoms thereof, 
and as such, this tends to permeate his entire life, this must be 
considered in the appropriate and equitable assessment of his PTSD 
symptoms and how they impact his overall health.

All in all, the Board finds that the veteran's PTSD symptoms are 
significant, and more nearly than not render him unable to work.  

The Board finds that with resolution of all doubt in his favor, 
his symptoms more nearly than not fulfill the criteria for a 100 
percent schedular evaluation for PTSD.


ORDER

Service connection for arteriosclerotic heart disease is denied.

Service connection for essential hypertension is denied.

Entitlement to a rating of 100 percent for PTSD is granted subject 
to the regulatory criteria relating to the payment of monetary 
awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



